Title: From Thomas Jefferson to Edward Everett, 8 April 1826
From: Jefferson, Thomas
To: Everett, Edward


Dear Sir
Monticello
Apr. 8. 26.
I thank you for the very able and eloquent speech you have been so kind as to send me on the Amendment of the Constitution proposed by mr McDuffie. I have read it with pleasure and edification, & concur with much of it’s contents. on the question of the lawfulness of slavery, that is, of the right of one man to appropriate to himself the faculties of another without his consent, I certainly retain my early opinions. on that however of third persons to interfere between the parties, and the effect of conventional modifications of that pretension, we are probably nearer together. I think with you also that the constitution of the US is a compact of independant nations, subject to the rules acknoleged in similar cases, as well  that of amendment provided within itself, as, in case of abuse, the justly dreaded, but unavoidable ultima ratio gentium.The Report on the Panama question mentioned in your letter, has, I suppose, got separated by the way. it will probably come by another mail.In some of the letters you have been kind enough to write me, I have been made to hope the favor of a visit from Washington. it would be recieved with sincere welcome, and unwillingly relinquished, if no circumstance should render it inconvenient to yourself.I repeat always with pleasure the assurances of my great esteem & respectTh: Jefferson